DETAILED ACTION
Applicant’s after-final response, filed January 28, 2022, is fully acknowledged by the Examiner. Currently, claims 1, 3-5, 7, 16, 18, 19, 21, 23, 24, 33-35 and 187-189 are pending with claims 2, 6, 8-15, 17, 20, 22, 25-32 and 36-186 cancelled, and claims 1, 16, 33 and 189 amended. Applicant’s amendment to claim 189 has obviated the previously-filed rejection of the claim under 35 U.S.C. 112(a). The following is a complete response to the January 28, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 3-5, 7, 16, 18, 19, 21, 23, 24, 33-35 and 187-189 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to the prior rejections set forth in the December 10, 2021 Final Office Action, the combination of Lenihan, Allison, Panescu, Sterzer, Carr and Cronin fails to provide for each and every limitation set forth in independent claims 1 and 33. Similarly, the combination of Lenihan, Panescu, Sterzer, Carr and Cronin fails to provide for each and every limitation set forth in independent claim 16. Each of the independent claims 1, 16 and 33 have been amended in the after-final response to include one or more limitations directed towards at least one clock. The Examiner 
The Examiner further notes that during the updated search in response to the after-final amendment the Examiner identified McCarthy (US Pat. Pub. 2013/0204240 A1) and Carr (US Pat. No. 8,731,684 B2) as particularly pertinent to the instant claims. Therein, McCarthy contemplates features such as a radiofrequency energy generator, at least one clock and a radiometer. McCarthy is, however, deficient in providing features of each of claims 1, 16 and 33, and the Examiner has failed to find that the teachings any of the prior cited references would render obvious each and every limitation set forth in each independent claim. Further, while Carr is concerned with temperature sensing, a radiometer, a circulator and a clock signal, the clock is used to control the microwave source, and is not used to control switching between an antenna and a reference load as claimed. As such, it is for at least the reasoning set forth above that the Examiner believes claims 1, 3-5, 7, 16, 18, 19, 21, 23, 24, 33-35 and 187-189 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794